Exhibit 10.01

 

EXECUTION COPY

 

INVESTMENT AGREEMENT

 

THIS AGREEMENT is made as of the 2nd day of September, 2010,

 

BETWEEN:

 

2245393 ONTARIO INC., a corporation existing under the laws of the Province of
Ontario

(“Investor”)

 

- and -

 

AMERICAN LITHIUM MINERALS, INC., a corporation existing under the laws of the
State of Nevada
(the “Company”).

 

RECITALS

 

A.                                   Investor and the Company have agreed that
Investor will make an investment in the Company in the form of a secured
convertible grid promissory note and warrants, all in accordance with the terms
and conditions set out herein.

 

B.                                     The Parties wish to document their
respective rights and obligations in connection with the investment by Investor
in the Company.

 

NOW THEREFORE in consideration of the mutual covenants and agreements contained
in this Agreement and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Parties agree as follows:

 

ARTICLE 1
DEFINITIONS AND PRINCIPLES OF INTERPRETATION

 

1.1                               Definitions

 

Whenever used in this Agreement, the following terms shall have the meanings set
out below:

 

“Affiliate” and “Affiliated” means, with respect to any Person, any Person
Controlled by, Controlling, or under common Control with, such Person;

 

“Agreement” means this investment agreement, including all schedules, and all
amendments or restatements as permitted, and references to “Article” or
“Section” mean the specified Article or Section of this Agreement;

 

“Board” means the Board of Directors of the Company;

 

“Business Day” means any day, other than a Saturday or Sunday, on which the main
branch of the Royal Bank of Canada in Toronto, Ontario is open for commercial
banking business during normal banking hours;

 

--------------------------------------------------------------------------------


 

“Closing Date” means September 2, 2010 or such other date as the Parties may
agree;

 

“Closing Time” means 11:00 a.m. (Toronto time) on the Closing Date or such other
time as the Parties may agree;

 

“Collateral Documents” means the Note, the Warrants, the General Security
Agreement, the Deeds of Trust, and any other agreement, instrument or document
entered into in connection with the transactions contemplated by this Agreement;

 

“Common Share” means a common share in the capital stock of the Company with a
par value of US$0.001 per Common Share;

 

“Company Disclosure Letter” means the disclosure letter executed by the Company
and delivered to Investor prior to the execution of this Agreement;

 

“Company Material Adverse Effect” means any change, effect, event, occurrence or
state of facts that is, or would reasonably be expected to be, material and
adverse to the assets, liabilities (including any contingent liabilities that
may arise through outstanding, pending or threatened litigation or otherwise),
business, projects, operations, capitalization, financial condition (including
cash resources) or prospects of the Company;

 

“Company Public Documents” means all forms, reports, schedules, statements and
other documents filed by the Company since January 1, 2008, with all
Governmental Entities;

 

“Control” means:

 

(a)                                  in relation to a corporation, the
beneficial ownership at the relevant time of shares of such corporation carrying
more than 50% of the voting rights ordinarily exercisable at meetings of
shareholders of the corporation where such voting rights are sufficient to elect
a majority of the directors of the corporation or, with respect to a corporation
without share capital, the sole control of such corporation;

 

(b)                                 in relation to a Person that is a
partnership, limited liability company or joint venture, the beneficial
ownership at the relevant time of more than 50% of the ownership interests of
the partnership, limited liability company or joint venture in circumstances
where it can reasonably be expected that the Person can direct the affairs of
the partnership, limited liability company or joint venture; and

 

(c)                                  in relation to a trust, the beneficial
ownership at the relevant time of more than 50% of the property settled under
the trust;

 

and the words “Controlled by”, “Controlling” and similar words have
corresponding meanings; the Person who Controls a Controlled Entity shall be
deemed to Control a corporation, partnership, limited liability company, joint
venture or trust which is Controlled by the Controlled Entity, and so on;

 

“Current Market Price” means US$0.54;

 

2

--------------------------------------------------------------------------------


 

“Deeds of Trust” has the meaning given in Section 4.27;

 

“Environmental Laws” means all applicable laws relating to the protection of
human health and safety or the environment, or relating to hazardous or toxic
substances or wastes, pollutants or contaminants;

 

“Environmental Permits” means authorizations prescribed by Environmental Laws;

 

“GAAP” means United States generally accepted accounting principles;

 

“General Security Agreement” means the general security agreement granted by the
Company in favour of Investor in accordance with this Agreement and dated as of
the Closing Date;

 

“Governmental Entity” means: (a) any multinational, federal, provincial,
territorial, state, regional, municipal, local or other government, governmental
or public department, central bank, court, tribunal, arbitral body, commission,
board, bureau, agency or entity, domestic or foreign; (b) any stock exchange;
(c) any subdivision, agent, commission, board or authority of any of the
foregoing; or (d) any quasi-governmental or private body, including any
tribunal, commission, regulatory agency or self-regulatory organization,
exercising any regulatory, expropriation or taxing authority under or for the
account of any of the foregoing;

 

“Holdback Date” means the second Business Day following satisfaction or waiver
of the conditions listed in Section 5.1;

 

“laws” means applicable laws, statutes, by-laws, rules, regulations, orders,
ordinances, protocols, codes, guidelines, treaties, policies, notices,
directions, decrees, judgments, awards or requirements, in each case of any
Governmental Entity;

 

“Material Contract” means a contract, licence, lease, agreement, obligation,
undertaking, arrangement, document, commitment, entitlement or engagement to
which the Company is a party or by which it is bound or under which it has, or
will have, any liability or contingent liability (in each case, whether written
or oral, express or implied): (a) involving payments to or by such Person in
excess of US$50,000 annually or US$100,000 in aggregate over the term of the
contract; (b) involving rights or obligations that may reasonably extend beyond
three years and which does not terminate or cannot be terminated without penalty
on less than three months’ notice; (c) which provide any rights to one or more
third parties with respect to any of the Company’s Property or Mineral Rights;
(d) which is outside the ordinary course of business; (e) which  contain
covenants that: (i) in any way purport to restrict the business activity of the
Company or any of its affiliates; or (ii) limit the freedom of the Company or
any of its affiliates to engage in any line of business or to compete with any
Person; (f) which, if terminated without the consent of the Person, in the case
of the Company, would result in a Company Material Adverse Effect; (g) is with a
Governmental Entity; or (h) is a contract pursuant to which the Company or one
of its Subsidiaries provides any indemnification to any other Person. For
greater certainty, with respect to the Company, includes the Material Contracts
listed in Schedule 4.24 of the Company Disclosure Letter;

 

“Mineral Interests” has the meaning given in the General Security Agreement;

 

3

--------------------------------------------------------------------------------


 

“Mineral Rights” has the meaning given in Section 4.13(a);

 

“Net Proceeds” has the meaning given in Section 6.3;

 

“Note” means the secured convertible grid promissory note issued by the Company
to Investor in accordance with this Agreement and dated as of the Closing Date;

 

“Note Shares” means the Common Shares issuable on conversion of the Note;

 

“Parties” means Investor and the Company collectively, and “Party” means any one
of them;

 

“Person” means any individual, sole proprietorship, partnership, firm, entity,
unincorporated association, unincorporated syndicate, unincorporated
organization, trust, body corporate, limited liability company, unlimited
liability company, government, government regulatory authority, governmental
department, agency, commission, board, tribunal, dispute settlement panel or
body, bureau, court and, where the context requires, any of the foregoing when
they are acting as trustee, executor, administrator or other legal
representative;

 

“Project” means the Borate Hills Project in Nevada, comprised of the North
Borate Hills property and the South Borate Hills property;

 

“Property” has the meaning given in Section 4.13(a);

 

“Securities Laws” means the U.S. Securities Act, the Securities Act (Ontario),
together with all other applicable state, federal and provincial securities
laws, rules and regulations and published policies thereunder, as now in effect
and as they may be promulgated or amended from time to time;

 

“Shares” means the Common Shares and includes any additional Common Shares that
may be created, but unless otherwise provided herein does not include Common
Shares for which other securities may be exercised or exchanged or into which
other securities may be converted unless and until such rights have been
exercised and such Common Shares issued;

 

“Taxes” means: (a) any and all taxes, imposts, levies, withholdings, duties,
fees, premiums, assessments and other charges of any kind, however denominated
and instalments in respect thereof, including any interest, penalties, fines or
other additions that have been, are or will become payable in respect thereof,
imposed by any Governmental Entity, including for greater certainty all income
or profits taxes, payroll and employee withholding taxes, employment taxes,
unemployment insurance, disability taxes, social insurance taxes, sales and use
taxes, ad valorem taxes, excise taxes, goods and services taxes, harmonized
sales taxes, franchise taxes, gross receipts taxes, capital taxes, business
license taxes, alternative minimum taxes, estimated taxes, abandoned or
unclaimed (escheat) taxes, occupation taxes, real and personal property taxes,
stamp taxes, environmental taxes, transfer taxes, severance taxes, workers’
compensation, government pension plan premiums or contributions and other
governmental charges, and other obligations of the same or of a similar nature
to any of the foregoing, which a Party or any of its subsidiaries is required to
pay, withhold or collect, together with any interest, penalties or other
additions to tax that may become payable in respect of such taxes, and any
interest in respect of such interest, penalties and additions whether disputed
or not; and (b) any liability for the

 

4

--------------------------------------------------------------------------------


 

payment of any amount described in paragraph (a) of this definition as a result
of being a member of an affiliated, consolidated, combined or unitary group for
any period, as a result of any Tax sharing or Tax allocation agreement,
arrangement or understanding, or as a result of being liable for another
person’s Taxes as a transferee or successor, by contract or otherwise;

 

“Tax Returns” includes all returns, reports, declarations, elections, notices,
filings, forms, statements and other documents (whether in tangible, electronic
or other form) and including any amendments, schedules, attachments,
supplements, appendices and exhibits thereto, made, prepared, filed or required
by a Governmental Entity to be made, prepared or filed by law in respect of
Taxes;

 

“UCC” has the meaning given in the General Security Agreement;

 

“US$” means United States dollars;

 

“U.S. Exchange Act” means the United States Securities Exchange Act of 1934, as
amended;

 

“U.S. Securities Act” means the United States Securities Act of 1933, as
amended;

 

“Warrants” means the warrants to purchase Common Shares issued by the Company to
Investor pursuant to this Agreement; and

 

“Warrant Shares” means the Common Shares issuable on exercise of the Warrants.

 

1.2                               Certain Rules of Interpretation

 

In this Agreement:

 

(a)                                  Consent — Whenever a provision of this
Agreement requires an approval or consent and the approval or consent is not
delivered within the applicable time limit, then, unless otherwise specified,
the Party whose consent or approval is required shall be conclusively deemed to
have withheld its approval or consent.

 

(b)                                 Headings — Headings of Articles and Sections
are inserted for convenience of reference only and do not affect the
construction or interpretation of this Agreement.

 

(c)                                  Including — Where the word “including” or
“includes” is used in this Agreement, it means “including (or includes) without
limitation”.

 

(d)                                 No Strict Construction — The language used
in this Agreement is the language chosen by the Parties to express their mutual
intent, and no rule of strict construction shall be applied against any Party.

 

(e)                                  Number and Gender — Unless the context
otherwise requires, words importing the singular include the plural and vice
versa and words importing gender include all genders.

 

5

--------------------------------------------------------------------------------


 

(f)                                    Severability — If, in any jurisdiction,
any provision of this Agreement or its application to any Party or circumstance
is restricted, prohibited or unenforceable, such provision shall, as to such
jurisdiction, be ineffective only to the extent of such restriction, prohibition
or unenforceability without invalidating the remaining provisions of this
Agreement and without affecting the validity or enforceability of such provision
in any other jurisdiction or without affecting its application to other Parties
or circumstances.

 

(g)                                 Statutory References — A reference to a
statute includes all regulations and rules made pursuant to the statute and,
unless otherwise specified, the provisions of any statute, regulation or
rule which amends, supplements or supersedes any such statute, regulation or
rule.

 

(h)                                 Time — Time is of the essence in the
performance of the Parties’ respective obligations.

 

(i)                                     Time Periods — Unless otherwise
specified, time periods within or following which any payment is to be made or
act is to be done, shall be calculated by excluding the day on which the period
commences and including the day on which the period ends and by extending the
period to the next Business Day following if the last day of the period is not a
Business Day.

 

1.3                               Knowledge

 

Any reference to the knowledge of any Party means to the best of the knowledge,
information and belief of the Party after reviewing all relevant records and
making due inquiries regarding the relevant matter of all relevant directors,
officers and employees of such Party and, in the case of the knowledge of the
Company, the management of the Company, and without limitation, includes Hugh
Aird, Chief Executive Officer, Judy Baker, Property Development, Production and
Acquisitions, and Chris Hobbs, Chief Financial Officer.

 

1.4                               Entire Agreement

 

This Agreement, and the agreements and other documents required to be delivered
pursuant to this Agreement, constitute the entire agreement between the Parties
and set out all the covenants, promises, warranties, representations, conditions
and agreements between the Parties in connection with the subject matter of this
Agreement and supersede all prior agreements, understandings, negotiations and
discussions, whether oral or written, pre-contractual or otherwise. There are no
covenants, promises, warranties, representations, conditions or other
agreements, whether oral or written, pre-contractual or otherwise, express,
implied or collateral, whether statutory or otherwise, between the Parties in
connection with the subject matter of this Agreement except as specifically set
forth in this Agreement and any document required to be delivered pursuant to
this Agreement.

 

6

--------------------------------------------------------------------------------


 

ARTICLE 2
PURCHASE OF NOTE AND WARRANTS

 

2.1                               Closing

 

(a)                                  Subject to the terms and conditions
hereof, Investor hereby agrees to purchase from the Company, and the Company
hereby agrees to sell to Investor on the Closing Date, a Note in the aggregate
principal amount of US$750,000.00 (the “Principal Amount”), for an aggregate
purchase price equal to US$750,000.00 (the “Aggregate Price”).

 

(b)                                 On the Closing Date, Investor shall advance
to the Company the amount of US$500,000.00 (the “Initial Advance”) and the
Company shall deliver the Note to the Investor, with the grid attached to such
Note evidencing the advance by Investor and the borrowing by the Company under
the Note of an amount equal to the Initial Advance.

 

(c)                                  Subject to the terms and conditions of this
Agreement, on the Holdback Date, Investor shall advance to the Company the
amount of US$250,000.00 (the “Holdback Amount”) and, in connection with such
payment, if any, Investor shall make a notation on the grid attached to such
Note evidencing the advance by Investor and the borrowing by the Company under
the Note of an amount equal to the Holdback Amount.

 

2.2                               Payment of Aggregate Price

 

The Initial Advance and the Holdback Amount shall be paid by Investor in cash or
by wire transfer of immediately available funds to the following bank account of
the Company:

 

American Lithium Minerals Inc.

Bank: Wachovia Bank

Address:

1525 WT Harris Blvd

 

Charlotte N.C.

 

28262

Account#: 2000041563782

ABA #: 063000021

 

2.3                               Warrants

 

On the Closing Date, in consideration for the purchase by Investor of the Note,
the Company shall issue to and in favour of Investor Warrants to purchase that
number of Common Shares obtained by dividing the Aggregate Price by the Current
Market Price.  Such Warrant shall be exercisable into Common Shares at an
exercise price equal to the Current Market Price per Common Share (the
“Warrant”). The Warrant shall be exercisable until 5:00 p.m. on September 2,
2011.

 

2.4                               Conversion or Exchange

 

The Note shall be convertible in accordance with its terms into Note Shares.

 

7

--------------------------------------------------------------------------------


 

2.5                               Conditions to Exchange

 

If any conversion referred to in Section 2.4 shall be subject to any approvals
required under applicable laws or the rules of an applicable stock exchange or
the rules of an applicable takeover code, the Company shall use its best efforts
to obtain such approvals.

 

ARTICLE 3
REPRESENTATION AND WARRANTIES OF INVESTOR

 

Investor represents and warrants to and in favour of the Company and
acknowledges that the Company is relying on such representations and warranties
in connection with the Agreement and the transactions contemplated therein.

 

3.1                               Organization and Qualification

 

Investor is a corporation validly existing under the laws of the Province of
Ontario.

 

3.2                               Authority Relative to this Agreement

 

Investor has the requisite corporate power and authority to enter into this
Agreement and to perform its obligations hereunder. The execution and delivery
of this Agreement by Investor, and the performance of its obligations hereunder,
have been duly authorized.  This Agreement has been duly executed and delivered
by Investor and constitutes a legal, valid and binding obligation of Investor,
enforceable by the Company against Investor in accordance with its terms, except
as the enforcement thereof may be limited by bankruptcy, insolvency and other
applicable laws affecting the enforcement of creditors’ rights generally and
subject to the qualification that equitable remedies may be granted only in the
discretion of a court of competent jurisdiction.

 

3.3                               No Conflict; Required Filings and Consent

 

The execution and delivery of and performance by Investor of this Agreement do
not and will not (or would not with the giving of notice, the lapse of time or
the happening of any other event of condition) result in a breach or violation
of or a conflict with, or allow any other person to exercise any rights under
any of the terms or provisions of Investor’s articles or by-laws.

 

3.4                               Prospectus Exemption Under Canadian Securities
Laws

 

Investor is an “accredited investor” within the meaning of National Instrument
45-106 of the Canadian Securities Administrators.

 

3.5                               U.S. Securities Act Compliance

 

Investor is an “accredited investor” within the meaning of Regulation D under
the U.S. Securities Act.  Investor represents and warrants that it has the
sophistication to evaluate an investment in the Company without the benefit of a
registration statement under the U.S. Securities Act, that it has had the
opportunity to obtain all information about the Company necessary to make an
informed investment decision and that it is able to bear the full loss of its
investment in the Company.  Investor acknowledges that the securities being
acquired by it pursuant to this

 

8

--------------------------------------------------------------------------------


 

Agreement, including the Note, the Warrant, the Note Shares and the Warrant
Shares, have not been registered under the Securities Act and shall bear legends
evidencing restrictions on transfer under the Securities Act until such time as
the holder thereof provides an opinion of counsel to the Company to the effect
that such legend is no longer required.

 

ARTICLE 4
REPRESENTATIONS AND WARRANTIES OF THE COMPANY

 

Except as disclosed in the Company Disclosure Letter (which shall make reference
to the applicable section, subsection, paragraph or subparagraph below in
respect of which such qualification is being made), the Company hereby
represents and warrants to Investor as set forth below, and acknowledges that
Investor is relying upon these representations and warranties in connection with
the entering into of this Agreement and the consummation of the transactions
contemplated herein.

 

4.1                               Organization and Qualification

 

The Company is duly incorporated and validly existing under Chapter 78 of the
Nevada Revised Statutes and has full corporate power and authority to own its
assets and conduct its business as now owned and conducted. The Company is duly
qualified to carry on business and is in good standing in each jurisdiction in
which the character of its properties or the nature of its activities makes such
qualification necessary, except where the failure to be so qualified will not,
individually or in the aggregate, have a Company Material Adverse Effect. True
and complete copies of the constating documents of the Company have been
delivered or made available to Investor, and the Company has not taken any
action to amend or supersede such documents.

 

4.2                               Authority Relative to this Agreement

 

The Company has the requisite corporate power and authority to enter into this
Agreement and to perform its obligations hereunder. The execution and delivery
of this Agreement by the Company and the consummation by the Company of the
transactions contemplated by this Agreement, including the issuance of the Note,
the Warrants, the Note Shares and the Warrant Shares, have been duly authorized
by the Board and no other corporate proceedings on the part of the Company are
necessary to authorize this Agreement. This Agreement has been duly executed and
delivered by the Company and constitutes and the Note and Warrants when issued,
will constitute valid and binding obligations of the Company, enforceable by
Investor against the Company in accordance with their terms, except as the
enforcement thereof may be limited by bankruptcy, insolvency and other
applicable laws affecting the enforcement of creditors’ rights generally and
subject to the qualification that equitable remedies may be granted only in the
discretion of a court of competent jurisdiction.

 

4.3                               No Conflict; Required Filings and Consent

 

The execution and delivery by the Company of this Agreement and the performance
by it of its obligations hereunder and the completion of the transactions
contemplated by this Agreement will not violate, conflict with or result in a
breach of any provision of the constating documents of the Company, and except
as would not, individually or in the aggregate, have or reasonably be expected
to have a Company Material Adverse Effect, will not: (a) violate, conflict with
or result

 

9

--------------------------------------------------------------------------------


 

in a breach of: (i) any agreement, contract, indenture, deed of trust, mortgage,
bond, instrument, authorization, licence or permit to which the Company is a
party or by which the Company is bound; or (ii) any law to which the Company is
subject or by which the Company is bound; (b) give rise to any right of
termination, or the acceleration of any indebtedness, under any such agreement,
contract, indenture, authorization, deed of trust, mortgage, bond, instrument,
licence or permit; or (c) give rise to any rights of first refusal or rights of
first offer, trigger any change in control or influence provisions or any
restriction or limitation under any such agreement, contract, indenture,
authorization, deed of trust, mortgage, bond, instrument, licence or permit, or
result in the imposition of any encumbrance, charge or lien upon any of the
Company’s assets. No authorization, consent or approval of, or filing with, any
Governmental Entity or any court or other authority is necessary on the part of
the Company for the consummation by the Company of its obligations in connection
with the transactions contemplated by this Agreement or for the completion of
the transactions contemplated by this Agreement not to cause or result in any
loss of any rights or assets or any interest therein held by the Company in any
material properties, except for such authorizations, consents, approvals and
filings as to which the failure to obtain or make would not, individually or in
the aggregate, prevent or materially delay consummation of the transactions
contemplated by this Agreement.

 

4.4                               Subsidiaries

 

The Company does not have Subsidiaries or any interests in any Person, including
any rights to acquire any equity interest in any Person.

 

4.5                               Compliance with Laws

 

(a)                                  The operations of the Company have been and
are now conducted in compliance with all laws of each jurisdiction, the laws of
which have been and are now applicable to the operations of the Company and the
Company has not received any notice of any alleged violation of any such laws.

 

(b)                                 The Company is not conflict with, or in
default (including cross defaults) under or in violation of: (a) its articles or
by-laws or equivalent organizational documents; or (b) any agreement or
understanding to which it or by which any of its properties or assets is bound
or affected, except for failures which, individually or in the aggregate, would
not have a Company Material Adverse Effect.

 

4.6                               Company Authorizations

 

The Company has obtained all authorizations necessary for the ownership,
operation, development, maintenance, or use of the material assets of the
Company or otherwise in connection with the material business or operations of
the Company as they are currently being conducted and such authorizations are in
full force and effect.  The Company has fully complied with and is in compliance
with all authorizations, except, in each case, for such non-compliance which,
individually or in the aggregate, would not have a Company Material Adverse
Effect.  There is no action, investigation or proceeding pending or, to the
knowledge of the Company, threatened regarding any of the authorizations.  The
Company has not received any notice, whether written or oral, of revocation or
non-renewal of any such authorizations, or of any intention of any Person to
revoke or refuse to renew any of such authorizations, except in each

 

10

--------------------------------------------------------------------------------


 

case, for revocations or non-renewals which, individually or in the aggregate,
would not have a Company Material Adverse Effect and, to the knowledge of the
Company, all such authorizations continue to be effective in order for the
Company to continue to conduct its businesses as they are currently being
conducted.  No Person other than the Company owns or has any proprietary,
financial or other interest (direct or indirect) in any of the authorizations.

 

4.7                               Capitalization and Listing

 

(a)                                  The authorized share capital of the Company
consists of 75,000,000 Company Shares. As at the date of this Agreement there
are: (i) 54,590,740 Company Shares validly issued and outstanding as fully paid
and non-assessable shares of the Company; (ii) outstanding options providing for
the issuance of 6,700,000 Common Shares upon the exercise thereof; and
(iii) outstanding warrants providing for the issuance of 2,361,111 Common Shares
upon the exercise thereof. Except for the options and warrants referred to in
this Section 4.7(a), (x) there are no options, warrants, conversion privileges,
calls or other rights, shareholder rights plans, agreements, arrangements,
commitments, or obligations of the Company to issue or sell any shares of the
Company or securities or obligations of any kind convertible into, exchangeable
or exercisable for or otherwise carrying the right or obligation to acquire any
shares of the Company, and there are no outstanding stock appreciation rights,
phantom equity or similar rights, agreements, arrangements or commitments of the
Company based upon the book value, income or any other attribute of the Company,
and (y) no Person is entitled to any pre-emptive or other similar right granted
by the Company or any of its Subsidiaries. The Company Shares are listed on the
Over-the-Counter Bulletin Board, and are not listed or quoted on any market
other than the Over-the-Counter Bulletin Board.

 

(b)                                 The Company has reserved for issuance the
maximum number of Note Shares and Warrant Shares issuable pursuant to the Note
and the Warrant, respectively, and shall at all times ensure that a sufficient
number of Common Shares are, and shall continue to be, authorized and reserved
for issuance to enable the Company to satisfy its obligations pursuant to the
Note and the Warrant. The Note Shares and Warrant Shares will, when issued in
accordance with the terms of the Note and the Warrant, respectively, be duly
authorized, validly issued, fully paid and non-assessable and are not and will
not be subject to or issued in violation of, any pre-emptive rights.

 

(c)                                  There are no outstanding contractual
obligations of the Company to repurchase, redeem or otherwise acquire any Common
Shares.

 

(d)                                 No order ceasing or suspending trading in
securities of the Company nor prohibiting the sale of such securities has been
issued and is outstanding against the Company or its directors, officers or
promoters.

 

11

--------------------------------------------------------------------------------


 

4.8                               Shareholder and Similar Agreements

 

The Company is not party to any shareholder, pooling, voting trust or other
similar agreement relating to the issued and outstanding shares in the capital
of the Company.

 

4.9                               U.S. Securities Law Matters

 

The Company has not engaged in any “general solicitation” or “general
advertising” that would render the exemption from the registration requirements
of the U.S. Securities Act afforded by Section 4(2) thereof or Regulation D
promulgated thereunder unavailable in connection with the offers and sales of
securities contemplated by this Agreement.  The Company has also not undertaken
any other offerings of securities which would be subject to integration with the
offers and sales contemplated by this Agreement so as to render such exemptions
unavailable in connection with such offers and sales.

 

4.10                        Reports

 

The Company has filed with all applicable Governmental Entities true and
complete copies of the Company Public Documents that the Company is required to
file therewith. The Company Public Documents at the time filed: (a) did not
contain any untrue statement of a material fact or omit to state a material fact
required to be stated therein or necessary to make the statements therein, in
the light of the circumstances under which they were made, not misleading, and
(b) complied in all material respects with the requirements of applicable
Securities Laws.

 

4.11                        Financial Statements

 

(a)                                  The audited consolidated financial
statements for the Company as at and for each of the fiscal years ended on
September 30, 2009, September 30, 2008, and September 30, 2007 including the
notes thereto and the report by the Company’s auditors thereon and the interim
consolidated financial statements for the Company for the periods ended
December 31, 2009, March 31, 2010 and June 30, 2010 including the notes thereto
have been, and all financial statements of the Company which are publicly
disseminated by the Company in respect of any subsequent periods prior to the
Closing Date will be, prepared in accordance with GAAP applied on a basis
consistent with prior periods and all applicable laws and present fairly, in all
material respects, the assets, liabilities (whether accrued, absolute,
contingent or otherwise), consolidated financial position and results of
operations of the Company as of the respective dates thereof and its results of
operations and cash flows for the respective periods covered thereby (except as
may be indicated expressly in the notes thereto). Such financial statements
reflect appropriate and adequate reserves in accordance with GAAP in respect of
contingent liabilities of the Company, if any, of the Company on a consolidated
basis.  There are no outstanding loans made by the Company to any executive
officer or director of the Company.

 

(b)                                 The management of the Company has
established and maintained a system of disclosure controls and procedures
designed to provide reasonable assurance that information required to be
disclosed by the Company in its annual filings, interim

 

12

--------------------------------------------------------------------------------


 

filings or other reports filed or submitted by it under the applicable laws
imposed by Governmental Entities is recorded, processed, summarized and reported
within the time periods specified in such laws imposed by such Governmental
Entities. Such disclosure controls and procedures include controls and
procedures designed to ensure that information required to be disclosed by the
Company in its annual filings, interim filings or other reports filed or
submitted under the applicable laws imposed by Governmental Entities is
accumulated and communicated to the Company’s management, including its chief
executive officers and chief financial officers (or persons performing similar
functions), as appropriate to allow timely decisions regarding required
disclosure.

 

(c)                                  The Company maintains internal control over
financial reporting.  Such internal control over financial reporting is
effective in providing reasonable assurance regarding the reliability of
financial reporting and the preparation of financial statements for external
purposes in accordance with GAAP and includes policies and procedures that:
(i) pertain to the maintenance of records that in reasonable detail accurately
and fairly reflect the transactions and dispositions of the assets of the
Company; (ii) provide reasonable assurance that transactions are recorded as
necessary to permit preparation of financial statements in accordance with GAAP,
and that receipts and expenditures of the Company are being made only with
authorizations of management and directors of the Company; and (iii) provide
reasonable assurance regarding prevention or timely detection of unauthorized
acquisition, use or disposition of the assets of the Company that could have a
material effect on its financial statements.  To the knowledge of the Company,
prior to the date of this Agreement: (x) there are no significant deficiencies
in the design or operation of, or material weaknesses in, the internal controls
over financial reporting of the Company that are reasonably likely to adversely
affect the ability of Investor to record, process, summarize and report
financial information; and (y) there is no fraud, whether or not material, that
involves management or other employees who have a significant role in the
internal control over financial reporting of the Company.

 

(d)                                 Since September 30, 2009, neither the
Company nor, to the Company’s knowledge, any director, officer, employee,
auditor, accountant or representative of the Company has received or otherwise
had or obtained knowledge of any complaint, allegation, assertion, or claim,
whether written or oral, regarding the accounting or auditing practices,
procedures, methodologies or methods of the Company or its internal accounting
controls, including any complaint, allegation, assertion, or claim that the
Company has engaged in questionable accounting or auditing practices, which has
not been resolved to the satisfaction of the audit committee of the Board.

 

4.12                        Undisclosed Liabilities

 

Except as disclosed in Schedule 4.12 of the Company Disclosure Letter, the
Company does not have any liabilities or obligations of any nature, whether or
not accrued, contingent or otherwise, except for: (a) liabilities and
obligations that are specifically disclosed on the audited balance sheet of the
Company as of September 30, 2009 (for the purposes of this Section 4.12, the

 

13

--------------------------------------------------------------------------------


 

“Company Balance Sheet”) or in the notes thereto; or (b) liabilities and
obligations incurred in the ordinary course of business consistent with past
practice since September 30, 2009, that are not and would not, individually or
in the aggregate with all other liabilities and obligations of the Company
(other than those disclosed on the Company Balance Sheet), reasonably be
expected to have a Company Material Adverse Effect, or have a Company Material
Adverse Effect, or, as a consequence of the consummation of the transactions
contemplated by this Agreement, have a Company Material Adverse Effect.  Without
limiting the foregoing, the Company Balance Sheet reflects reasonable reserves
in accordance with GAAP for contingent liabilities relating to pending
litigation and other contingent obligations of the Company except as disclosed
in the Company Disclosure Letter.

 

4.13                        Interest in Properties and Mineral Rights

 

(a)                                  All of the Company’s directly and
indirectly owned real properties (collectively, and where material, the
“Property”) and all of the Company’s mineral interests and rights (including any
material claims, concessions, exploration licences, exploitation licences,
prospecting permits, mining leases and mining rights, in each case, either
existing under contract, by operation of law or otherwise) (collectively, and
where material, the “Mineral Rights”), are set out in Schedule 4.13(a) of the
Company Disclosure Letter. Other than the Properties and the Mineral Rights set
out in Schedule 4.13(a) of the Company Disclosure Letter, the Company does not
own or have any interest in any real property or any mineral interests and
rights.

 

(b)                                 Except as disclosed on Schedule 4.13(b) of
the Company Disclosure Letter, the Company is the sole legal and beneficial
owner of all right, title and interest in and to the Property and the Mineral
Rights, free and clear of any encumbrances.

 

(c)                                  All of the Mineral Rights have been
properly located and recorded in compliance with applicable law and are
comprised of valid and subsisting mineral claims.

 

(d)                                 The Property and the Mineral Rights are in
good standing under applicable law and, to the knowledge of the Company, all
work required to be performed and filed in respect thereof has been performed
and filed, all Taxes, rentals, fees, expenditures and other payments in respect
thereof have been paid or incurred and all filings in respect thereof have been
made.

 

(e)                                  There is no adverse claim against or
challenge to the title to or ownership of the Property or any of the Mineral
Rights.

 

(f)                                    The Company has the exclusive right to
deal with the Property and all of the Mineral Rights.

 

(g)                                 Except as disclosed in Schedule 4.13(g) of
the Company Disclosure Letter, no person other than the Company has any interest
in the Property or any of the Mineral Rights or the production or profits
therefrom or any royalty in respect thereof or any right to acquire any such
interest.

 

14

--------------------------------------------------------------------------------


 

(h)                                 There are no back-in rights, earn-in rights,
rights of first refusal or similar provisions or rights which would affect the
Company’s interest in the Property or any of the Mineral Rights.

 

(i)                                     There are no material restrictions on
the ability of the Company to use, transfer or exploit the Property or any of
the Mineral Rights, except pursuant to the applicable law.

 

(j)                                     The Company has not received any notice,
whether written or oral, from any Governmental Entity of any revocation or
intention to revoke any interest of the Company in any of the Property or any of
the Mineral Rights.

 

(k)                                  The Company has all surface rights,
including fee simple estates, leases, easements, rights of way and permits or
licences operations from landowners or Governmental Entities permitting the use
of land by the Company, and mineral interests that are required to exploit the
development potential of the Property and the Mineral Rights as contemplated in
the Company Public Documents filed on or before the date hereof and no third
party or group holds any such rights that would be required by the Company to
develop the Property or any of the Mineral Rights as contemplated in the Company
Public Documents filed on or before the date hereof.

 

(l)                                     All mines located in or on the lands of
the Company or lands pooled or unitized therewith, which have been abandoned by
the Company, have been abandoned in accordance with good mining practices and in
compliance with all applicable laws, and all future abandonment, remediation and
reclamation obligations known to the Company as of the date hereof have been
accurately set forth in the Company Public Documents without omission of
information necessary to make the disclosure not misleading

 

4.14                        Operational Matters

 

Except as would not, individually or in the aggregate, be reasonably expected to
result in a Company Material Adverse Effect:

 

(a)                                  all rentals, royalties, overriding royalty
interests, production payments, net profits, interest burdens, payments and
obligations due and payable, or performable, as the case may be, on or prior to
the date hereof under, with respect to, or on account of, any direct or indirect
assets of the Company have been: (i) duly paid; (ii) duly performed; or
(iii) provided for prior for the date hereof; and

 

(b)                                 all costs, expenses, and liabilities payable
on or prior to the date hereof under the terms of any contracts to which the
Company is directly or indirectly bound have been properly and timely paid,
except for such expenses that are being currently paid prior to delinquency in
the ordinary course of business.

 

15

--------------------------------------------------------------------------------


 

4.15                        Employment Matters

 

(a)                                  Other than as disclosed in Schedule 4.15 of
the Company Disclosure Letter, the Company has not entered into any written or
oral agreement or understanding providing for severance or termination payments
to any director, officer or employee in connection with the termination of their
position or their employment as a direct result of a change in control of the
Company.

 

(b)                                 The Company is not (i) a party to any
collective bargaining agreement, or (ii) subject to any application for
certification or, to the knowledge of the Company, threatened or apparent
union-organizing campaigns for employees not covered under a collective
bargaining agreement.

 

(c)                                  The Company is not subject to any claim for
wrongful dismissal, constructive dismissal or any other tort claim, actual or,
to the knowledge of the Company, threatened, or any litigation actual, or to the
knowledge of the Company, threatened, relating to employment or termination of
employment of employees or independent contractors, except for such claims or
litigation which individually or in the aggregate would not be reasonably to be
expected to have a Company Material Adverse Effect. To the knowledge of the
Company, no labour strike, lock-out, slowdown or work stoppage is pending or
threatened against or directly affecting the Company.

 

(d)                                 The Company has operated in accordance with
all applicable laws with respect to employment and labour, including employment
and labour standards, occupational health and safety, employment equity, pay
equity, workers’ compensation, human rights, labour relations and privacy and
there are no current, pending, or to the knowledge of the Company, threatened
proceedings before any board or tribunal with respect to any of the areas listed
herein, except where the failure to so operate would not have a Company Material
Adverse Effect.

 

4.16                        Absence of Certain Changes or Events

 

Since September 30, 2009:

 

(a)                                  the Company has conducted its business in
the ordinary course of business and consistent with past practice;

 

(b)                                 no liability or obligation of any nature
(whether absolute, accrued, contingent or otherwise) which has had or is
reasonably likely to have a Company Material Adverse Effect has been incurred;

 

(c)                                  there has not been any event, circumstance
or occurrence which has had or is reasonably likely to give rise to a Company
Material Adverse Effect;

 

(d)                                 there has not been any change in the
accounting practices used by the Company;

 

16

--------------------------------------------------------------------------------


 

(e)                                  except for ordinary course adjustments to
non-executive employees, there has not been any increase in the salary, bonus,
or other remuneration payable to any non-executive employees of any of the
Company;

 

(f)                                    there has not been any redemption,
repurchase or other acquisition of Common Shares by the Company, or any
declaration, setting aside or payment of any dividend or other distribution
(whether in cash, shares or property) with respect to the Common Shares;

 

(g)                                 there has not been a material change in the
level of accounts receivable or payable, inventories or employees, other than
those changes in the ordinary course of business consistent with past practice;

 

(h)                                 except for the Material Contracts listed on
Schedule 4.24 of the Company Disclosure Letter which have been entered into or
amended since September 30, 2009, there has not been any entering into, or an
amendment of, any Material Contract other than in the ordinary course of
business consistent with past practice;

 

(i)                                     there has not been any satisfaction or
settlement of any claims or liabilities that were not reflected in the Company’s
audited financial statements, other than the settlement of claims or liabilities
incurred in the ordinary course of business consistent with past practice; and

 

(j)                                     except for ordinary course adjustments,
there has not been any increase in the salary, bonus, or other remuneration
payable to any officers or senior or executive officers of the Company.

 

4.17                        Litigation

 

Except as disclosed in Schedule 4.17 of the Company Disclosure Letter, there is
no claim, action, proceeding or investigation pending or, to the knowledge of
the Company, threatened against or relating to the Company, the business of the
Company or affecting any of their properties, assets, before or by any
Governmental Entity which, if adversely determined, would have, or reasonably
could be expected to have, a Company Material Adverse Effect or prevent or
materially delay the consummation of the transactions contemplated by this
Agreement, nor to knowledge of the Company are there any events or circumstances
which could reasonably be expected to give rise to any such claim, action,
proceeding or investigation. The Company is not subject to any outstanding
order, writ, injunction or decree which has had or is reasonably likely to have
a Company Material Adverse Effect or which would prevent or materially delay
consummation of the transactions contemplated by this Agreement.

 

4.18                        Taxes

 

(a)                                  Except as disclosed in Schedule 4.18, the
Company has duly and in a timely manner made or prepared all Tax Returns
required to be made or prepared by it, and duly and in a timely manner filed all
Tax Returns required to be filed by it with the appropriate Governmental Entity,
such Tax Returns were complete and

 

17

--------------------------------------------------------------------------------


 

correct in all material respects and the Company has paid all Taxes, including
instalments on account of Taxes for the current year required by applicable law,
which are due and payable by it whether or not assessed by the appropriate
Governmental Entity and the Company has provided adequate accruals in accordance
with GAAP in the most recently published financial statements of the Company for
any Taxes of the Company for the period covered by such financial statements
that have not been paid whether or not shown as being due on any Tax Returns.
Since such publication date, no material liability in respect of Taxes not
reflected in such statements or otherwise provided for has been assessed,
proposed to be assessed, incurred or accrued, other than in the ordinary course
of business.

 

(b)                                 The Company has duly and timely withheld all
Taxes and other amounts required by law to be withheld by it (including Taxes
and other amounts required to be withheld by it in respect of any amount paid or
credited or deemed to be paid or credited by it to or for the benefit of any
Person) and has duly and timely remitted to the appropriate Governmental Entity
such Taxes or other amounts required by law to be remitted by it.

 

(c)                                  The Company has duly and timely collected
all amounts on account of any sales, use or transfer Taxes, including goods and
services, harmonized sales, provincial and territorial taxes and state and local
taxes, required by law to be collected by it and has duly and timely remitted to
the appropriate Governmental Entity such amounts required by law to be remitted
by it.

 

(d)                                 The Company has not made, prepared and/or
filed any elections, designations or similar filings relating to Taxes or
entered into any agreement or other arrangement in respect of Taxes or Tax
Returns that has effect for any period ending after the Effective Date.

 

(e)                                  There are no proceedings, investigations,
audits or claims now pending or threatened against the Company in respect of any
Taxes and there are no matters under discussion, audit or appeal with any
Governmental Entity relating to Taxes.

 

4.19                        Books and Records

 

The corporate records and minute books of the Company have been maintained in
accordance with all applicable laws, and the minute books of the Company are
complete and accurate in all material respects.  The corporate minute books for
the Company contain minutes of all meetings and resolutions of the directors and
securityholders held.  The financial books and records and accounts of the
Company in all material respects: (a) have been maintained in accordance with
good business practices and in accordance with GAAP and with the accounting
principles generally accepted in the country of domicile of each such entity, on
a basis consistent with prior years; and (b) are stated in reasonable detail and
accurately and fairly reflect the transactions and dispositions of assets of the
Company.

 

18

--------------------------------------------------------------------------------


 

4.20                        Insurance

 

(a)                                  The Company has in place reasonable and
prudent insurance policies appropriate for its size, nature and stage of
development. All premiums payable prior to the date hereof under such policies
of insurance have been paid and the Company has not failed to make a claim
thereunder on a timely basis.

 

(b)                                 Each of such policies and other forms of
insurance is in full force and effect on the date hereof and shall (or
comparable replacement or substitutions therefore shall) be kept in full force
and effect by the Company through the Effective Date. No written (or to the
knowledge of the Company other) notice of cancellation or termination has been
received by the Company with respect to any such policy.

 

4.21                        Non-Arm’s Length Transactions

 

Except as disclosed in the Company’s Annual Report on Form 10-K for the year
ended September 30, 2009, as amended, there are no current contracts,
commitments, agreements, arrangements or other transactions (including relating
to indebtedness by the Company) between the Company on the one hand, and any
(a) officer or director of the Company, (b) any holder of record or, to the
knowledge of the Company, beneficial owner of five percent or more of the voting
securities of the Company, or (c) any affiliate or associate of any officer,
director or beneficial owner, on the other hand.

 

4.22                        Environmental

 

Except for any matters that, individually or in the aggregate, would not have or
would not reasonably be expected to have a Company Material Adverse Effect:

 

(a)                                  all facilities and operations of the
Company have been conducted, and are now, in compliance with all Environmental
Laws;

 

(b)                                 the Company is in possession of, and in
compliance with, all Environmental Permits that are required to own, lease and
operate the Property and Mineral Rights and to conduct its business as it is
currently being conducted;

 

(c)                                  no environmental, reclamation or closure
obligation, demand, notice, work order or other liabilities presently exist with
respect to any portion of any currently or formerly owned, leased, used or
otherwise controlled property, interests and rights or relating to the
operations and business of the Company and, to the knowledge of the Company,
there is no basis for any such obligations, demands, notices, work orders or
liabilities to arise in the future as a result of any activity in respect of
such property, interests, rights, operations and business;

 

(d)                                 the Company is not subject to any
proceeding, application, order or directive which relates to environmental,
health or safety matters, and which may require any material work, repairs,
construction or expenditures;

 

(e)                                  to the knowledge of the Company, there are
no changes in the status, terms or conditions of any Environmental Permits held
by the Company or any renewal,

 

19

--------------------------------------------------------------------------------


 

modification, revocation, reassurance, alteration, transfer or amendment of any
such environmental approvals, consents, waivers, permits, orders and exemptions,
or any review by, or approval of, any Governmental Entity of such environmental
approvals, consents, waivers, permits, orders and exemptions that are required
in connection with the execution or delivery of this Agreement, the consummation
of the transactions contemplated herein or the continuation of the business of
the Company following the Effective Date;

 

(f)                                    the Company has made available to
Investor all material audits, assessments, investigation reports, studies,
plans, regulatory correspondence and similar information with respect to
environmental matters; and

 

(g)                                 to the knowledge of the Company, the Company
is not subject to any past or present fact, condition or circumstance that could
reasonably be expected to result in liability under any Environmental Laws that
would individually or in the aggregate, constitute a Company Material Adverse
Effect.

 

4.23                        Restrictions on Business Activities

 

There is no agreement, judgement, injunction, order or decree binding upon the
Company that has or could reasonably be expected to have the effect of
prohibiting, restricting or materially impairing any business practice of the
Company, any acquisition of property by the Company or the conduct of business
by the Company as currently conducted (including following the transaction
contemplated by this Agreement) other than such agreements, judgements,
injunctions, orders or decrees which would not, individually or in the
aggregate, reasonably be expected to have a Company Material Adverse Effect.

 

4.24                        Material Contracts

 

Schedule 4.24 of the Company Disclosure Letter sets forth all Material Contracts
of the Company.  The Company has performed in all material respects all
respective obligations required to be performed by them to date under the
Material Contracts.  The Company is not in breach or default under any Material
Contract to which it is a party or bound, nor does the Company have knowledge of
any condition that with the passage of time or the giving of notice or both
would result in such a breach or default, except in each case where any such
breaches or defaults would not, individually or in the aggregate, reasonably be
expected to result in, or result in, a Company Material Adverse Effect. The
Company does not know of, or has not received written notice of, any breach or
default under (nor, to the knowledge of the Company, does there exist any
condition which with the passage of time or the giving of notice or both would
result in such a breach or default under) any such Material Contract by any
other party thereto except where any such violation or default would not,
individually or in the aggregate, reasonably be expected to result in, or result
in, a Company Material Adverse Effect.  Prior to the date hereof, the Company
has made available to Investor true and complete copies of all of the Material
Contracts of the Company.  All Material Contracts are legal, valid, binding and
in full force and effect and are enforceable by the Company in accordance with
their respective terms (subject to bankruptcy, insolvency and other applicable
laws affecting creditors’ rights generally, and to general principles of equity)
and are the product of fair and arms’ length negotiations between the parties
thereto.

 

20

--------------------------------------------------------------------------------


 

4.25                        Relationships with Customers, Suppliers,
Distributors and Sales Representatives

 

The Company has not received any written (or to the knowledge of the Company
other) notice that any customer, supplier, distributor or sales representative
intends to cancel, terminate or otherwise modify or not renew its relationship
with the Company, and, to the knowledge of the Company, no such action has been
threatened, which, in either case, individually or in the aggregate, would
reasonably be expected to have a Company Material Adverse Effect.

 

4.26                        No Expropriation

 

No property or asset of the Company (including any Property or Mineral Rights)
has been taken or expropriated by any Governmental Entity nor has any notice or
proceeding in respect thereof been given or commenced nor, to the knowledge of
the Company, is there any intent or proposal to give any such notice or to
commence any such proceeding.

 

4.27                        Perfection of Security Interest

 

Upon recording of the deeds of trust referenced in Section 6.4 (the “Deeds of
Trust”) in applicable recording offices (the “Recording Offices”) and the proper
indexing thereof, the Deeds of Trust will create valid first priority mortgage
liens in favour of Investor on all of the Mineral Claims. The recording and
proper indexing of the Deeds of Trust in the Recording Offices are the only
filing or recording necessary to give constructive notice to subsequent
purchasers and mortgagees of the Mineral Claims of the liens created by the
Deeds of Trust.

 

ARTICLE 5
CONDITIONS PRECEDENT FOR RELEASE OF HOLDBACK AMOUNT

 

5.1                               Investor’s Conditions Precedent for Release of
Holdback Amount

 

Investor’s obligation to advance the Holdback Amount on the Holdback Date shall
be subject to the satisfaction of the following conditions:

 

(a)                                  at and as of the Holdback Date, all of the
representations and warranties of the Company made in or pursuant to this
Agreement: (a) that are qualified by a reference to Company Material Adverse
Effect or materiality shall be true and correct in all respects; and (b) that
are not qualified by a reference to Company Material Adverse Effect or
materiality shall be true and correct in all material respects, and Investor
shall have received a certificate of the Company, signed by a senior officer
(without personal liability), certifying the foregoing after due inquiry;

 

(b)                                 the Company shall have observed and
performed its obligations in the Agreement in all material respects to the
extent that such obligations were to have been observed or performed by the
Company at or prior to the Holdback Date (without giving effect to, applying or
taking into consideration any materiality qualification already contained in
such obligation) and Investor shall have received a certificate of the Company,
signed by a senior officer (without personal liability), certifying the
foregoing after due inquiry; and

 

21

--------------------------------------------------------------------------------


 

(c)                                  the covenants and obligations of the
Company contained in Sections 6.4(b) and 6.4(c) shall have been fully satisfied.

 

If any of the foregoing conditions in this Section 5.1 has not been fulfilled by
September 17, 2010, Investor shall not be required to advance any further funds,
including the Holdback Amount, to the Company and may exercise any and all
rights and remedies available to it, including rights to recover damages for the
breach of any representation, warranty, covenant or condition contained in this
Agreement and the Collateral Documents.

ARTICLE 6
COVENANTS

 

6.1                               Actions to Satisfy Conditions Precedent to
Release of Holdback Amount

 

The Company shall take reasonable commercial efforts to ensure satisfaction of
each of the conditions set forth in Article 5.

 

6.2                               Consents, Approvals and Authorizations

 

The Company covenants that it shall prepare, file and diligently pursue all
necessary consents, approvals and authorizations of any Person and make such
necessary filings, as are required to be obtained under applicable law with
respect to this Agreement and the transactions contemplated hereby. The Company
shall keep Investor informed regarding the status of such approvals, and
Investor, its representatives and counsel shall have the right to participate in
any discussions with any other applicable regulatory authority and to provide
input into any applications for approval and related correspondence which input
will be incorporated by the Company, acting reasonably. On the date all such
consents, approvals and authorizations have been obtained by the Company and all
such filings have been made by the Company, the Company shall notify Investor of
same.

 

6.3                               Use of Proceeds

 

The Company acknowledges and agrees that the funds representing the Aggregate
Price are to be used exclusively for general corporate purposes and the Company
shall not declare or pay any dividend or repurchase or seek to repurchase any of
the Company’s securities.

 

6.4                               Post-Closing Deliveries

 

(a)                                  On or before September 3, 2010, the Company
shall deliver to Investor originally executed copies of the Note and the
Warrant.

 

(b)                                 On or before September 9, 2010, the Company
shall deliver to Investor:

 

(i)                                     one or more opinions from counsel to the
Company as to, among other things, existence, capacity, authorization, valid
issuance and enforceability of the Note and the Warrant, the enforceability of
this Agreement, that the Agreement, the Note and the Warrant do not conflict
with the Company’s constating documents, resolutions, any contract to which it
is a party or applicable law, no additional consents are required to perfect the
security interest and the valid authorization for the issuance of the Note
Shares and

 

22

--------------------------------------------------------------------------------


 

Warrant Shares, in form and substance acceptable to Investor, acting reasonably;
and

 

(ii)                                  an opinion from counsel to the Company
dated not later than September 9, 2010 as to, among other things, the valid
creation and perfection of the security interest granted under the General
Security Agreement.

 

(c)                                  On or before September 17, 2010, the
Company shall:

 

(i)                                     deliver to Investor searches of all
financing statements, statements of amendment, notices of federal tax liens,
severance tax liens, producers lien or pending litigation at the secretary of
state level and the relevant county level; and

 

(ii)                                  with respect to the Mineral Interests,

 

(A)                              have prepared, executed, delivered and
registered mortgages or deeds of trust, in form and substance reasonably
satisfactory to Investor to create and perfect the security interest granted to
Investor in such Mineral Interests;

 

(B)                                have prepared and filed all necessary UCC
filings necessary to perfect the security interest in the as-extracted
collateral related thereto,

 

(C)                                have made all applicable water filings and
all other filings and registrations that are customarily made to perfect the
security interest in such Mineral Interests;

 

(D)                               have entered into a deposit account control
agreement with Wachovia Bank and Investor with respect to account numbers
2000041563782 and 2000041563630 with Wachovia; and

 

(E)                                 deliver to Investor an opinion from counsel
to the Company dated not later than September 17, 2010 as to, among other
things, the valid creation and perfection of the security interests referenced
in this Section 6.5(c)(ii).

 

6.5                               Information Rights and Reporting Obligations

 

(a)                                  The Company shall keep Investor reasonably
informed about the Company’s efforts with respect to the exploration, evaluation
and future development of the Project including, without limitation, any
feasibility or pre-feasibility study, work programme and/or budget for the
Project and shall, at Investor’s request, provide copies of all technical and
financial information and each such feasibility study, work programme and/or
budget and supporting documents for same and other relevant documents relating
to the Project. Investor shall have the right from time to time on reasonable
notice to visit the Project and also have

 

23

--------------------------------------------------------------------------------


 

the right to consult with key personnel of the Company from time to time, in
each case at Investor’s cost. Without limiting the foregoing:

 

(i)                                     the Company shall deliver to Investor,
(A) within 90 days of each financial year end of the Company, one copy of its
annual report on Form 10-K and (B) within 60 days of each financial quarter of
the Company, one copy of its quarterly report on Form 10-Q;

 

(ii)                                  prior to the end of each financial year
end of the Company, the Company shall deliver to Investor a copy of the
Company’s business plan for the following fiscal year;

 

(iii)                               the Company shall provide such other
financial and business information as Investor may reasonably request from time
to time; and

 

(iv)                              at Investor’s request, representatives of
Investor may conduct one or more site visits at the Project, which visit will
provide an update with respect to, among other things:

 

(A)                              project drilling results and scope of the
relevant feasibility studies;

 

(B)                                the status of required permits for drilling
and plan to procure permits (including environmental, explosives, water rights
and access, land use, construction/operating) to implement project
development/construction/ operation;

 

(C)                                project power consumption, access to local
grid and alternatives; and

 

(D)                               any other project related technical,
environmental, government and public relations information and updates.

 

ARTICLE 7
INDEMNIFICATION

7.1                               General Indemnification

 

(a)                                  The Company shall indemnify and save
harmless Investor, its directors, officers, agents, employees and shareholders
(collectively referred to as the “Purchaser Indemnified Parties”) from and
against all claims, whether or not arising due to third party claims, which may
be made or brought against the Purchaser Indemnified Parties, or which they may
suffer or incur, directly or indirectly, as a result of or in connection with or
relating to:

 

(i)                                     any non-fulfilment or breach of any
covenant or agreement on the part of the Company contained in this Agreement or
in any certificate or other document furnished by or on behalf of the Company
pursuant to this Agreement; and

 

24

--------------------------------------------------------------------------------


 

(ii)                                  any misrepresentation or any incorrectness
in or breach of any representation or warranty of the Company contained in this
Agreement or in any certificate or other document furnished by or on behalf of
the Company pursuant to this Agreement, disregarding any knowledge, materiality
or other qualification contained in any such representation or warranty.

 

7.2                               Indemnification Procedure

 

(a)                                  Promptly after receipt by an indemnified
party under Section 7.1 of notice of the commencement of any action, such
indemnified party shall, if a claim in respect thereof is to be made against any
indemnifying party under Section 7.1, notify the indemnifying party of the
commencement thereof; provided, however, that failure to so notify the
indemnifying party shall not affect an indemnifying party’s obligations
hereunder, except to the extent that the indemnifying party is materially
prejudiced by such failure.  The indemnifying party shall be entitled to appoint
counsel of the indemnifying party’s choice at the indemnifying party’s expense
to represent the indemnified party in any action for which indemnification is
sought (in which case the indemnifying party shall not thereafter be responsible
for the fees and expenses of any separate counsel retained by the indemnified
party or parties except as set forth below); provided, however, that such
counsel shall be reasonably satisfactory to the indemnified party. 
Notwithstanding the indemnifying party’s election to appoint counsel to
represent the indemnified party in an action, the indemnified party shall have
the right to employ separate counsel (including local counsel), and the
indemnifying party shall bear the reasonable fees, costs and expenses of such
separate counsel if (i) the use of counsel chosen by the indemnifying party to
represent the indemnified party would present such counsel with a conflict of
interest, (ii) the actual or potential defendants in, or targets of, any such
action include both the indemnified party and the indemnifying party and the
indemnified party shall have reasonably concluded that there may be legal
defences available to it and/or other indemnified parties which are different
from or additional to those available to the indemnifying party, (iii) the
indemnifying party shall not have employed counsel reasonably satisfactory to
the indemnified party to represent the indemnified party within a reasonable
time after notice of the institution of such action, or (iv) the indemnifying
party shall authorize the indemnified party to employ separate counsel at the
expense of the indemnifying party.

 

(b)                                 No indemnifying party shall, without the
prior express written consent of the indemnified party, consent to any judgment
or effect any settlement of any pending or threatened action, suit or proceeding
in respect of which any indemnified party is or could have been a party and
indemnity could have been sought hereunder by such indemnified party, unless
such settlement includes an unconditional release of such indemnified party from
all liability on claims that are the subject matter of such action, suit or
proceeding.

 

25

--------------------------------------------------------------------------------


 

ARTICLE 8
GENERAL

8.1                               Assignment

 

This Agreement shall not be assignable by the Company without the prior written
consent of Investor. Investor may assign this Agreement in whole or in part to
any Affiliate or other assignee of the Note without the prior written consent of
the Company, but shall notify the Company in advance of any such assignment, and
provided that such assignee agrees to be bound by this Agreement.

 

8.2                               Survival

 

Each Party hereto acknowledges that the representations, warranties and
agreements made by it herein are made with the intention that they may be relied
upon by the other Parties. The Parties further agree that the representations,
warranties and agreements shall survive the transactions contemplated by this
Agreement and shall continue in full force and effect notwithstanding any
subsequent disposition by Investor of any Common Shares or any termination of
this Agreement. This Agreement shall be binding upon and shall enure to the
benefit of the Parties hereto, their respective successors, assigns and legal
representatives.

 

8.3                               Currency

 

All references to dollars in this Agreement are references to U.S. dollars.

 

8.4                               Further Assurances

 

Each of the Parties shall promptly do, make, execute, deliver, or cause to be
done, made, executed or delivered, all such further acts, documents and things
as the other Parties may reasonably require from time to time for the purpose of
giving effect to this Agreement and shall use reasonable efforts and take all
such steps as may be reasonably within its power to implement to their full
extent the provisions of this Agreement.

 

8.5                               Governing Law

 

This Agreement shall be governed by and construed in accordance with the laws of
the Province of Ontario and the laws of Canada applicable therein.

 

8.6                               Public Notices/Press Releases

 

(a)                                  All public notices to third parties and all
other publicity concerning the transactions contemplated by this Agreement shall
be jointly planned by the Parties and no Party shall act unilaterally in this
regard without the prior written approval of the other Party, such approval not
to be unreasonably withheld, except where disclosure is required by law or by
the applicable regulations or policies of any regulatory agency of competent
jurisdiction or any stock exchange in circumstances where prior consultation
with the other Parties is not practicable.

 

26

--------------------------------------------------------------------------------


 

(b)                                 The Company covenants that it shall not
make, and shall cause not to be made by any of its Affiliates, any press
releases, public announcements or other public or third party disclosures naming
Investor or its parent company or any other Affiliates of Investor, or otherwise
in respect of the group of companies to which Investor belongs, or describing
this Agreement or any other agreement between Investor and the Company without
the prior written consent of Investor. This obligation will continue in full
force and effect following completion of the transactions contemplated by this
Agreement.

 

8.7                               Notices

 

All notices, requests, demands and other communications under this Agreement (in
this Section referred to as “Notice”) shall be deemed to have been duly given
and made if in writing and if served by personal delivery upon the Party for
whom it is intended or delivered, or if sent by facsimile transmission or
E-mail, upon confirmation that such transmission has been properly effected, to
the Person at the address set forth below, or such other address as may be
designated in writing hereafter, in the same manner, by such Person. The date of
receipt of any such notice or other communication if delivered personally shall
be deemed to be the date of delivery thereof, or if sent by facsimile
transmission or E-mail, the date of such transmission if sent on a business day,
failing which it shall be deemed to have been received on the next business day.

 

(a)                                  in the case of a Notice to the Company at:

 

American Lithium Minerals, Inc.
2850 W. Horizon Ridge Parkway, Suite 200
Henderson, NV  89052

 

Attention:

Hugh Aird

Fax:

(702) 430-4507

E-mail:

haird@americanlithium.com

 

(b)                                 in the case of a Notice to Investor at:

 

2245393 Ontario Inc.
c/o Osler, Hoskin & Harcourt LLP
Suite 6100, 1 First Canadian Place
Toronto, ON  M5X 1B8

 

Attention:

Emmanuel Pressman

Fax:

(416) 862-6666

E-mail:

epressman@osler.com

 

8.8                               Counterparts

 

This Agreement may be signed by facsimile or by E-mailed scanned copy and in
counterparts and each such counterpart shall constitute an original document and
such counterparts, taken together, shall constitute one and the same instrument.

 

[Remainder of this page intentionally left blank]

 

27

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF the Parties hereto have executed this Agreement as of the
date first above written.

 

 

2245393 ONTARIO INC.

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

AMERICAN LITHIUM MINERALS, INC.

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

--------------------------------------------------------------------------------